Exhibit 1 ENERPLUS RESOURCES FUND MATERIAL CHANGE REPORT Item 1: Name and Address of Reporting Issuer Enerplus Resources Fund (the "Fund") The Dome Tower 3000, 333- 7th Avenue S.W. Calgary, AlbertaT2P 2Z1 Item 2: Date of Material Change June 12, 2007 Item 3: Press Release A press release disclosing the material change was issued through CNW Group and SEDAR filed on June 13, 2007. Item 4: Summary of Material Change On June 12, 2007, Bill C-52 Budget Implementation Act ("Bill C-52") received Third Reading in the Canadian House of Commons.Bill C-52 includes legislative provisions to implement proposals originally announced on October 31, 2006 (as subsequently modified to take into account certain comments received in consultations and deliberations) relating to the taxation of certain income trusts and partnerships (the "Income Trust Tax ") under the Income Tax Act (Canada) (the "Tax Act").Under Canadian accounting guidelines, in the context of a minority government as is currently in effect in Canada, proposed legislation is considered to be "substantively enacted" once it has received Third Reading in the Canadian House of Commons. Bill C-52 must still be passed by the Senate and be proclaimed into law, however it would be highly unusual for the Senate not to pass a bill that had received Third Reading in the House of Commons. Accordingly, as a result of the substantive enactment of the Income Trust Tax by the Canadian House of Commons, the Fund is providing supplemental, updated information with respect to the after-tax net present value of future net revenue from its oil, natural gas liquids, natural gas and bitumen reserves, and related matters. Additionally, the Fund expects to record a future income tax expense of approximately CDN$80 million for the quarter ending June 30, 2007.This non-cash expense relates to temporary differences between the accounting and tax basis of Enerplus' assets and liabilities and has no immediate impact on the Fund's cash flows. Item 5: Full Description of Material Change On June 12, 2007, Bill C-52received Third Reading in the Canadian House of Commons.Bill C-52 includes legislative provisions to implement the Income Trust Tax under the Tax Act.Under Canadian accounting guidelines, in the context of a minority government as is currently in effect in Canada, proposed legislation is considered to be "substantively enacted" once it has received Third Reading in the Canadian House of Commons. Bill C-52 must still be passed by the Senate and be proclaimed into law, however it would be highly unusual for the Senate not to pass a bill that had received Third Reading in the House of Commons. - 2 - Pursuant to the Income Trust Tax, the Fund will generally become subject to tax at the same effective rates as Canadian corporations.However, the Fund does not expect the new tax to apply to the Fund until the 2011 tax year as the government has provided a transition period for publicly traded trusts that existed prior to November 1, 2006.To qualify for the transition period a trust must continue to comply with “normal growth” parameters regarding equity capital as previously outlined by the government. Accordingly, as noted in the Fund's Annual Information Form dated March 12, 2007 (the "AIF"), as a result of the substantive enactment of the Income Trust Tax by the Canadian House of Commons, the Fund is providing supplemental, updated information with respect to the after-tax net present value of future net revenue from its oil, natural gas liquids, natural gas and bitumen reserves, and related matters, as outlined in Appendix "A" to this material change report. The Fund has approximately $467 million in COGPE tax pools at the trust level that are not directly associated with the reserves of the Fund's operating subsidiaries but which are nonetheless available to reduce future taxable income at the trust level. These COGPE tax pools have been reflected in the after-tax reserves information contained in Appendix "A" to this material change report. Additionally, the Fund expects to record a future income tax expense of approximately CDN$80 million for the quarter ending June 30, 2007.This non-cash expense relates to temporary differences between the accounting and tax basis of Enerplus' assets and liabilities and has no immediate impact on the Fund's cash flows. Item 6: Reliance on Subsection 7.1(2) or (3) of National Instrument 51-102 Not Applicable Item 7: Omitted Information No information has been omitted from this report on the basis that it is confidential. Item 8: Executive Officer For further information, please contact David McCoy, Vice President, General Counsel and Corporate Secretary of EnerMark Inc., on behalf of the Fund, at (403) 298-2200. Item 9: Date of Report DATED at Calgary, Alberta the 15th day of June, 2007. Forward-Looking Statement and Information Certain statements in this material change report constitute forward-looking statements and forward-looking information within the meaning of applicable securities law, including with respect to the estimated volumes of and future net revenues from our oil and gas reserves and future income taxes. Such statements and information involve known and unknown risks and uncertainties, including those discussed in this material change report, which may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements and information.These risks and uncertainties are in addition to other risks and factors which may impact the Fund's businesses generally as disclosed more fully in the AIF and recent management's discussion and analysis. Consequently, all of the forward-looking statements and information contained in this material change report are qualified by these cautionary statements, and there can be no assurance that the actual results or developments anticipated by us will be realized or, even if substantially realized, that they will have the expected consequences to, or effects on, us.We undertake no obligation to update or revise these forward-looking statements and information even if circumstances or management's estimates or opinions should change, except as required under applicable laws. Investors should not place undue reliance on forward-looking statements and information. APPENDIX "A" A-1 The information contained in the Fund's AIF is hereby supplemented as follows: (a)The following disclosure and table is added below the table on page 8 of the AIF under the heading "Summary of Aggregate Net Present Value of Future Net Revenue Attributable to Oil and Gas Reserves as of December 31, 2006 - Company Interest Reserves, Forecast Prices and Costs": The following table is a summary of the estimated aggregate net present value of future net revenue attributable to Enerplus' oil and gas reserves including the effects of the Income Trust Tax if it was in effect on December 31, 2006. Summary of Aggregate Net Present Value of Future Net Revenue Attributable to Oil and Gas Reserves as of December31, 2006 Company Interest Reserves, Forecast Prices and Costs, Including Effects of the Income Tax Trust NET PRESENT VALUE OF FUTURE NET REVENUE DISCOUNTED AT (%/YEAR) Before Deducting Income Taxes After Deducting Income Taxes RESERVES CATEGORY 0 % 5 % 10 % 15 % 20 % 0 % 5 % 10 % 15 % 20 % (in$millions) CONVENTIONAL OIL AND GAS RESERVES Proved Developed Producing Canada 6,705 4,479 3,464 2,877 2,489 5,819 4,059 3,223 2,725 2,386 UnitedStates 1,064 821 668 565 491 804 624 509 431 375 Total 7,769 5,300 4,132 3,442 2,980 6,623 4,683 3,732 3,156 2,761 Proved Developed Non-Producing Canada 120 75 56 45 39 97 64 51 41 35 UnitedStates 39 29 24 20 16 25 19 16 13 10 Total 159 104 80 65 55 122 83 67 54 45 Proved Undeveloped Canada 556 385 272 196 142 513 356 252 182 132 UnitedStates 22 15 11 8 6 26 16 10 7 5 Total 578 400 283 204 148 539 372 262 189 137 Total Proved Canada 7,381 4,939 3,792 3,118 2,670 6,429 4,479 3,526 2,948 2,553 UnitedStates 1,125 865 70 593 513 855 659 535 451 390 Total Proved Conventional Reserves 8,506 5,804 4,495 3,711 3,183 7,284 5,138 4,061 3,399 2,943 Probable Canada 2,721 1,242 745 516 387 2,026 960 595 424 328 UnitedStates 630 333 198 128 88 419 217 126 78 51 Total Probable Conventional Reserves 3,351 1,575 943 644 475 2,445 1,177 721 502 379 Total Proved Plus Probable Conventional Reserves 11,857 7,379 5,438 4,355 3,658 9,729 6,315 4,782 3,901 3,322 BITUMEN RESERVES Proved Developed Producing 20 16 13 11 10 17 14 12 10 9 Proved Undeveloped 39 20 10 4 1 29 14 6 2 - Total Proved 59 36 23 15 11 46 28 18 12 9 Probable 453 104 25 2 (8 ) 310 66 12 (4 ) (11 ) Total Proved Plus Probable Bitumen Reserves 512 140 48 17 3 356 94 30 8 (2 ) TOTAL CONVENTIONAL RESERVES AND BITUMEN RESERVES 12,369 7,519 5,486 4,372 3,661 10,085 6,409 4,812 3,909 3,320 A-2 (b)The following disclosure and table is added below the table on page 11 of the AIF under the heading "Summary of Net Present Value of Future Net revenue Attributable to Conventional Oil and Gas Reserves as of December 31, 2006 - Forecast Prices and Costs": The following table is a summary of the estimated net present value of future net revenue attributable to Enerplus' conventional oil and gas reserves using forecast prices and costs, including the effects of the Income Trust Tax if it was in effect on December 31, 2006. Summary of Net Present Value of Future Net Revenue Attributable to Conventional Oil and Gas Reserves As of December31, 2006 Forecast Prices and Costs, Including Effects of the Income Trust Tax NET PRESENT VALUE OF FUTURE NET REVENUE DISCOUNTED AT (%/YEAR) Before Deducting Income Taxes After Deducting Income Taxes RESERVES CATEGORY 0 % 5 % 10 % 15 % 20 % 0 % 5 % 10 % 15 % 20 % (in$millions) Proved Developed Producing Canada 6,705 4,479 3,464 2,877 2,489 5,819 4,059 3,223 2,725 2,386 UnitedStates 1,064 821 668 565 491 804 624 509 431 375 Total 7,769 5,300 4,132 3,442 2,980 6,623 4,683 3,732 3,156 2,761 Proved Developed Non-Producing Canada 120 75 56 45 39 97 64 51 41 35 UnitedStates 39 29 24 20 16 25 19 16 13 10 Total 159 104 80 65 55 122 83 67 54 45 Proved Undeveloped Canada 556 385 272 196 142 513 356 252 182 132 UnitedStates 22 15 11 8 6 26 16 10 7 5 Total 578 400 283 204 148 539 372 262 189 137 Total Proved Canada 7,381 4,939 3,792 3,118 2,670 6,429 4,479 3,526 2,948 2,553 UnitedStates 1,125 865 703 593 513 855 659 535 451 390 Total 8,506 5,804 4,495 3,711 3,183 7,28 5,138 4,061 3,399 2,943 Probable Canada 2,721 1,242 745 516 387 2,026 960 595 424 328 UnitedStates 630 333 198 128 88 419 217 126 78 51 Total 3,351 1,575 943 644 475 2,445 1,177 721 502 379 Total Proved Plus Probable Canada 10,102 6,181 4,537 3,634 3,057 8,455 5,439 4,121 3,372 2,881 UnitedStates 1,755 1,198 901 721 601 1,274 876 661 529 441 Total 11,857 7,379 5,438 4,355 3,658 9,729 6,315 4,782 3,901 3,322 A-3 (c)The following disclosure and table is added below the table on page 14 of the AIF under the heading "Summary of Net Present Value of Future Net revenue Attributable to Conventional Oil and Gas Reserves as of December 31, 2006 - Constant Prices and Costs": The following table is a summary of the net present value of future net revenue attributable to Enerplus' conventional oil and gas reserves using constant prices and costs, including the effects of the Income Trust Tax if it was in effect on December 31, 2006. Summary of Net Present Value of Future Net Revenue Attributable to Conventional Oil and Gas Reserves As of December31, 2006 Constant Prices and Costs, Including Effects of the Income Trust Tax NET PRESENT VALUE OF FUTURE NET REVENUE DISCOUNTED AT (%/YEAR) Before Deducting Income Taxes After Deducting Income Taxes RESERVES CATEGORY 0 % 5 % 10 % 15 % 20 % 0 % 5 % 10 % 15 % 20 % (in$millions) Proved Developed Producing Canada 5,259 3,618 2,816 2,336 2,013 4,638 3,306 2,633 2,218 1,933 UnitedStates 1,009 785 639 539 466 775 606 495 418 362 Total 6,268 4,403 3,455 2,875 2,479 5,413 3,912 3,128 2,636 2,295 Proved Developed Non-Producing Canada 82 54 41 34 29 68 47 36 30 26 UnitedStates 36 27 22 18 15 24 17 14 11 10 Total 118 81 63 52 44 92 64 50 41 36 Proved Undeveloped Canada 356 236 157 103 65 346 229 152 99 61 UnitedStates 20 14 10 7 5 26 17 11 8 5 Total 376 250 167 110 70 372 246 163 107 66 Total Proved Canada 5,697 3,908 3,014 2,473 2,107 5,052 3,582 2,821 2,347 2,020 UnitedStates 1,065 826 671 564 486 825 640 520 437 377 Total 6,762 4,734 3,685 3,037 2,593 5,877 4,222 3,341 2,784 2,397 Probable Canada 1,817 921 581 411 313 1,367 717 467 340 265 UnitedStates 478 264 160 103 69 328 176 102 63 39 Total 2,295 1,185 741 514 382 1,695 893 569 403 304 Total Proved Plus Probable Canada 7,514 4,829 3,595 2,884 2,420 6,419 4,299 3,288 2,687 2,285 UnitedStates 1,543 1,090 831 667 555 1,153 816 622 500 416 Total 9,057 5,919 4,426 3,551 2,975 7,572 5,115 3,910 3,187 2,701 A-4 (d)The following disclosure and tables are added below the table on page 16 of the AIF under the heading "Undiscounted Future Net Revenue by Reserves Category": The undiscounted total future net revenue by reserves category as of December31, 2006, using both constant and forecast prices and costs and including the effects of the Income Trust Tax if it was in effect on December 31, 2006, is set forthbelow: RESERVES CATEGORY Revenue Royalties and Production Taxes Operating Costs Development Costs Abandonment and Reclamation Costs Future Net Revenue Before Income Taxes Income Taxes Revenue After Income Taxes (in$millions) Constant Prices and Costs Proved Reserves Canada 11,600 1,651 3,711 425 116 5,697 645 5,052 UnitedStates 1,581 396 98 15 7 1,065 240 825 Total 13,181 2,047 3,809 440 123 6,762 885 5,877 Proved Plus Probable Reserves Canada 14,972 2,147 4,725 467 119 7,514 1,095 6,419 UnitedStates 2,369 596 134 88 8 1,543 390 1,153 Total 17,341 2,743 4,859 555 127 9,057 1,485 7,572 Forecast Prices and Costs Proved Reserves Canada 14,793 2,190 4,570 457 195 7,381 952 6,429 UnitedStates 1,661 416 98 15 7 1,125 270 855 Total 16,454 2,606 4,668 472 202 8,506 1,222 7,284 Proved Plus Probable Reserves Canada 19,928 2,946 6,150 502 228 10,102 1,647 8,455 UnitedStates 2,649 666 133 87 8 1,755 481 1,274 Total 22,577 3,612 6,283 589 236 11,857 2,128 9,729 A-5 (e)The following disclosure and tables are added below the tables on page 18 of the AIF under the headings "Summary of Enerplus' Interest in the SAGD Bitumen Reserves of the Joslyn Lease and Net Present Value of Future Net Revenue As of December31, 2006 - Forecast Prices and Costs" and "Summary of Enerplus' Interest in the SAGD Bitumen Reserves of the Joslyn Lease and Net Present Value of Future Net Revenue As of December31, 2006 - Constant Prices and Costs": The following tables summarize the reserves volumes and net present value of future net revenue attributable to Enerplus' 15% working interest in the SAGD-recoverable bitumen reserves of the Joslyn Project as of December 31, 2006, including the effects of the Income Trust Tax if it was in effect on December 31, 2006. Summary of Enerplus' Interest in the SAGD Bitumen Reserves of the Joslyn Lease and Net Present Value of Future Net Revenue As of December31, 2006 Forecast Prices and Costs BITUMEN RESERVES NET PRESENT VALUE OF FUTURE NET REVENUE BEFORE INCOMES TAXES, DISCOUNTED AT (%/YEAR) NET PRESENT VALUE OF FUTURE NET REVENUE AFTER INCOMES TAXES, DISCOUNTED AT (%/YEAR) Gross Net 0 % 5 % 10 % 15 % 20 % 0 % 5 % 10 % 15 % 20 % RESERVES CATEGORY (Mbbls) (Mbbls) (in$millions) (in$millions) Proved Developed Producing 2,479 2,454 20 16 13 11 10 17 14 12 10 9 Proved Undeveloped 6,251 6,188 39 20 10 4 1 29 14 6 2 - Total Proved 8,730 8,642 59 36 23 15 11 46 28 18 12 9 Probable 47,998 44,701 453 104 25 2 (8 ) 310 66 12 (4 ) (11 ) Total Proved Plus Probable 56,728 53,343 512 140 48 17 3 356 94 30 8 (2 ) Summary of Enerplus' Interest in the SAGD Bitumen Reserves of the Joslyn Lease and Net Present Value of Future Net Revenue As of December31, 2006 Constant Prices and Cost BITUMEN RESERVES NET PRESENT VALUE OF FUTURE NET REVENUE BEFORE\ INCOMES TAXES, DISCOUNTED AT (%/YEAR) NET PRESENT VALUE OF FUTURE NET REVENUE AFTER INCOMES TAXES, DISCOUNTED AT (%/YEAR) Gross Net 0 % 5 % 10 % 15 % 20 % 0 % 5 % 10 % 15 % 20 % RESERVES CATEGORY (Mbbls) (Mbbls) (in$millions) (in$millions) Proved Developed Producing 2,714 2,687 34 27 21 18 15 27 22 18 15 12 Proved Undeveloped 6,016 5,702 71 39 23 13 7 51 28 16 9 5 Total Proved 8,730 8,389 105 66 44 31 22 78 50 34 24 17 Probable 48,149 42,154 530 148 51 18 4 364 98 30 8 (1 ) Total Proved Plus Probable 56,879 50,543 635 214 95 49 26 442 148 64 32 16 A-6 (f)The following disclosure and table is added below the table on page 19 of the AIF under the heading "Undiscounted Future Net Revenue by Reserves Category": The undiscounted total future net revenue by reserves category as of December31, 2006, using both constant and forecast prices and costs and including the effects of the Income Trust Tax if it was in effect on December 31, 2006, is set forth below: RESERVES CATEGORY Revenue Royalties and Production Taxes Operating Costs Development Costs Abandonment and Reclamation Costs FutureNet Revenue Before Income Taxes Income Taxes Revenue After Income Taxes (in$millions) Constant Prices and Costs Proved Reserves 258 10 115 27 1 105 27 78 Probable Reserves 1,422 177 528 184 3 530 166 364 Total Proved Plus Probable Reserves 1,680 187 643 211 4 635 193 442 Forecast Prices and Costs Proved Reserves 245 3 151 31 1 59 13 46 Probable Reserves 1,878 139 996 284 6 453 143 310 Total Proved Plus Probable Reserves 2,123 142 1,147 315 7 512 156 356 A-7 (g)The following disclosure and tables are added below the tables on pages 25 and 26 of the AIF under the heading "Reconciliation of Changes in Net Present Value of Future Net Revenue": The following tables set forth a reconciliation of changes in the net present value of future net revenues associated with Enerplus' net Proved Reserves, by country and in total, from December31, 2005 to December31, 2006 using constant prices and costs and discounted at 10% peryear, including the effects of the Income Trust Tax if it was in effect on December 31, 2006. Canada Year Ended December31, 2006 (in$millions) Period and Factor Estimated Future Net Revenue at December31, 2005 4,827 Sales and Transfers of Oil, Natural Gas and NGLs Produced, Net of Production Costs and Royalties (816 ) Net Change in Prices, Production Costs and Royalties Related to Future Production (1,928 ) Changes in Previously Estimated Development Costs Incurred During the Period 166 Changes in Estimated Future Development Costs (206 ) Net Change Resulting from Extensions and Improved Recovery 665 Net Change Resulting from Discoveries 11 Changes from Acquisitions of Reserves 17 Changes from Dispositions of Reserves (3 ) Net Change Resulting from Revisions in Quantity Estimates (54 ) Accretion of Discount 379 Net Changes in Income Taxes (203 ) Estimated Future Net Revenue at December31, 2006 2,855 United States Year Ended December31, 2006 (in$millions) Period and Factor Estimated Future Net Revenue at December31, 2005 579 Sales and Transfers of Oil, Natural Gas and NGLs Produced, Net of Production Costs and Royalties (212 ) Net Change in Prices, Production Costs and Royalties Related to Future Production (35 ) Changes in Previously Estimated Development Costs Incurred During the Period 74 Changes in Estimated Future Development Costs (4 ) Net Change Resulting from Extensions and Improved Recovery 49 Net Change Resulting from Discoveries - Changes from Acquisitions of Reserves 14 Changes from Dispositions of Reserves - Net Change Resulting from Revisions in Quantity Estimates (76 ) Accretion of Discount 63 Net Changes in Income Taxes 68 Estimated Future Net Revenue at December31, 2006 520 A-8 Total Enerplus Year Ended December31, 2006 (in$millions) Period and Factor Estimated Future Net Revenue at December31, 2005 5,406 Sales and Transfers of Oil, Natural Gas and NGLs Produced, Net of Production Costs and Royalties (1,028 ) Net Change in Prices, Production Costs and Royalties Related to Future Production (1,963 ) Changes in Previously Estimated Development Costs Incurred During the Period 240 Changes in Estimated Future Development Costs (210 ) Net Change Resulting from Extensions and Improved Recovery 714 Net Change Resulting from Discoveries 11 Changes from Acquisitions of Reserves 31 Changes from Dispositions of Reserves (3 ) Net Change Resulting from Revisions in Quantity Estimates (130 ) Accretion of Discount 442 Net Changes in Income Taxes (135 ) Estimated Future Net Revenue at December31, 2006 3,375
